The opinion of the court was delivered by
Pierpoint, Ch. J.
By § 6, ch. 102 of the General Statutes, it is provided that “ when one of the owners of adjoining lands, or others occupying, who does not choose to let his lands lie vacant and common, shall neglect to build, or keep in repair his equal proportion of any fence on the dividing line of such lands, such person shall be liable for all damages done, or suffered, by the opposite party in consequence of such neglect.”
This section also provides that the person so sustaining damage may,, after ten day’s notice, make or repair such fence, and then recover the value of such fence or repairs, together with such damage.
It is under the first clause of this section that the present action is brought before a justice of the peace, claiming damages to the amount of two hundred dollars.
A motion to dismiss is made on the ground that the nature of the action necessarily involves the title to land, and that by statute, a justice of the peace has no jurisdiction where the title to land is concerned, except in actions of trespass on the freehold, and then only to the amount of twenty dollars.
But by an act of the legislature passed in 1867, see General Statutes, (appendix,) 942, it is provided, that suits arising under § 6, ch. 102, may bo brought before a justice of the peace where the amount claimed does not exceed two hundred dollars.
This act we regard as conclusive ; it gives the justice jurisdiction in this class of cases to the amount of two hundred *441dollars, without exception or qualification, irrespective of the question whether the title to land may be involved or not, and this we think was the intent of the legislature, as made manifest by the fact that an appeal is given in all cases, whatever may be the amount of the recovery, so that in no case can the determination of the justice be final, if either party chooses to appeal therefrom.
The facts alleged in the declaration bring the case clearly within the provisions of the first clause of § 6, above referred to, and that we think is all that is required to enable the party to maintain the action and give the justice jurisdiction.
The judgment of the county court is reversed, and the case remanded.